Case 2:20-mc-00030-RSL
   Case                Document1 3-4
        2:20-mc-00025 Document        Filed
                                  Filed     05/06/20
                                        03/25/20      Page
                                                   Page 1 of12of 4
Case 2:20-mc-00030-RSL
   Case                Document1 3-4
        2:20-mc-00025 Document        Filed
                                  Filed     05/06/20
                                        03/25/20      Page
                                                   Page 2 of22of 4
        Case 2:20-mc-00030-RSL
          Case                  Document
                2:20-mc-00025 Document 1-13-4Filed
                                                Filed 05/06/20Page
                                                   03/25/20     Page  32
                                                                   1 of of 4




From: Dern, Debbie L. <debbie.dern@stoel.com>
Sent: Wednesday, March 25, 2020 4:16 PM
To: WAWDdb_NewCasesSea <newcases.seattle@wawd.uscourts.gov>
Cc: Shore, James M. <jim.shore@stoel.com>; Powell, Davis R. <c_davis.powell@stoel.com>
Subject: Registration of Foreign Judgment

Good afternoon,

Attached please find the Clerk’s Certification of a Judgment to Be Registered in Another District and
the certified Final Judgment for Organo Gold, Int’l, Inc. v. Aussie Rules Marine Services, LTD., et al,
        Case 2:20-mc-00030-RSL
          Case                  Document
                2:20-mc-00025 Document 1-13-4Filed
                                                Filed 05/06/20Page
                                                   03/25/20     Page  42
                                                                   2 of of 4


Civil Action No. 18-CIV-80758-RAR from the Southern District of Florida. We will be placing a check in
the mail tomorrow to pay the filing fee. Please let me know if any other documentation is needed to
register this judgment.

Thank you for your attention to this matter.

Debbie L. Dern | Practice Assistant to Timothy J. O'Connell, James Shore, Rita Latsinova, Christopher
Wall and Reid McEllrath
Silver Certified Member, Stoel Rives “Go Green” P2 Sustainability Program
STOEL RIVES LLP | 600 University Street, Suite 3600 | Seattle, WA 98101-4109
Direct: (206) 689-8732 | Fax: (206) 386-7500
debbie.dern@stoel.com | www.stoel.com
Please note my new email address format. However, the old email address will also work.

This email may contain material that is confidential, privileged and/or attorney work product for the
sole use of the intended recipient. Any unauthorized review, use, or distribution is prohibited and
may be unlawful.
